Title: To George Washington from Brigadier General George Weedon, 29 December 1777
From: Weedon, George
To: Washington, George



Dear sir,
Valley Forge, 29th Decr 1777.

On considering what appears most proper in this Army, for a permanent system in future promotions, regulations, and arrangements, I would beg leave to suggest the following hints.
First, All continental commissions, below the rank of Brigadier, to issue by the Commander in Chief upon the following general rule; except where extraordinary merit takes place; to which retrospect should ever be had (to wit)—Regimental promotions by regular succession to the rank of Captains inclusively. All promotions in the line of Field officers to go by the line of state to which they belong. This has been some time observ’d, and gives general satisfaction.
Each state having right to a certain number of General officers, Congress

should make it an invariable rule, from this general arrangement of the army, to promote the eldest Colonel in the state, when vacancies fall in the line of General officers belonging to said state, provided his former conduct was compatible with the officer and Gentleman: They holding at the same time the priviledge of rejecting if found otherwise. Promotions for certain political reasons should be clearly ascertain’d before given. This system of presidence would be regular and just.
In arranging the army, I would propose the troops now rais’d by the different states, to be thrown into Battalions of eight Companies; each Company to consist of one Captain, two Lieutenants, one Ensign, four serjeants, one Drum, one Fife, and sixty four rank and file. This number of privates make four divisions of sixteen men each, which is full sufficient for a young subaltern to command; It being found from experience, that troops well officer’d, always render most certain service. This number is also convenient in laying off for marching by subdivisions or platoons. The Battalion should be Commanded by one Lieutenant Colonel Commandant; who should receive the same pay, and exercise the same authority as the present Colonels do. This would give an opportunity for exchange in case of Captivity which at present cannot be effected with the British Army, they having no such officers as Colonels in America.
On this principle, each Battalion would consist as follows—one Lt Colo. Commandant, one Lt Colo., one Majr 8 Captains, 16 Lieuts., 8 Ensigns, 32 serjeants, 8 Drums, 8 Fifes, and 512 Rank and file.
The supernumerary officers if any, by this arangment should be sent to their different states recruiting, or to receive, and discipline Drafts, till such time as vacancies happen in their Regiment or line, when they should be call’d to fill them agreable to their several Ranks.
The different states should be immediately directed to fall on ways and means for raising their full number of Battalions to compleat any deficiency this arangment may leave, agreable to their first Quota allotted by Congress; which Battalions should be under the above regulations.
The Army should be immediately put on the American establishment for life, upon similar principles with the British Army: officers Commissions made transferable under certain regulations and prices for each rank: New Commissions fill’d on Parchment, to issue with the seal of the united states affix’d: Permission to purchase in or sell out, left to discretion of the Commander in Chief. No person to be allow’d to purchase in at first higher than an Ensigncy; nor to purchase over the heads of Lieutenants till they refuse to buy: and so with the other ranks to a Regiment, and no purchases to be allow’d higher. This would be a sure means of always having good and frugal officers.
All Titles in the staff of the army (unless they hold Commissions in

the line) to be totally abolish’d and annihilated as a nusance to refin’d notions of Rank. It has already prov’d fatal to the service, and frequent experiments discover errors. No establish’d uniform to be allow’d any person whatever, but the officers and soldiers of the Army.
One regular system of duty to be immediately adopted for the whole line. Trifling as the smaller duty’s of a Camp or Garrison may appear, they are in their Consiquences very essential, and require strict attention and uniformity. Relieving Guards, posting sentinals, going the rounds, receiving the officers of the day, receiving the Commander in Chief; reporting occurrency’s, &ca &ca should be done in a regular Military manner: One set of plain Manoeuvres fix’d on, and no others practis’d; One Manuel to be perform’d throughout the whole Continental line: The whole to be Compris’d in a small book and each officer furnish’d with one at his own expence, that he may know his duty, and not plead ignorance for neglecting it.
I should be for allowing the Qr Mr General to hold rank in the line. His Commission as an officer would stimulate him to his other duties.
The Forage Mr Genl should hold neither rank or title, but should be a steady, industruous man; honest in Character, and remarkable for sobriety.
The Waggon Mr General should be some noted person well acquainted with the nature of Teams and Waggons, who had chiefly subsisted by his industry that way.
One half of the present staff belonging to this army are nothing more than sinecures without the least benefit to the publick. They impoverish the Magazines; Strip the Country and debauch the army. For having nothing to do, and holding rank at the same time, are the only Gentlemen of pleasure and gallantry. Great reformation is wanting in these departments.
In fixing on a proper uniform, respect should be had to the scarcity of articles. I would propose a short Coat, cuff’d, and Cap’d only with different colours—a short Waistcoat without skirts, a small round Hatt, black leather, or hair sto⟨cks⟩ overalls summer and Winter. In summer of Linning In Winter of Wooling. One certain time of the year should be fix’d on for Cloathing the whole Army: I mean with such necessaries as are allowd them by the publick. These should be serv’d out about the first of December, and should consist of the following articles—Viz. 1 Coat, 1 Vest, 1 pr leather Breeches, 1 pr Woolen overalls, 2 pr Linnen Do, 2 shirts, 1 hatt, 1 pr stockings, 2 pr shoes, and one stock.
If any of those hints meet your Excellency’s aprobation, I shall be made happy. I am, With due regard Your Excellencys most obedient servt

G. Weedon

